Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-18 are allowed.
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests a fingerprint identification method, wherein a display module includes:
a screen
a fingerprint identification module, being corresponding to the screen and including a fingerprint sensing array; the fingerprint sensing array being composed of multi-row and multi-column fingerprint identification arrays, each fingerprint identification array being composed of multi-row and multi-column fingerprint identification units, wherein output terminals of the fingerprint identification units of the same column in each row of the fingerprint identification arrays are electrically connected to form multiple testing channels; and
a driving chip, being electrically connected to the fingerprint identification module; 
the fingerprint identification method including following steps of:
detecting a touch operation of a user on the screen when the screen is m a locked state, and acquiring a geometric center position of the touch operation, and obtaining a center position information;
getting a touch information of the touch operation;
determining whether the center position information is the same as the geometric center position of one of the fingerprint identification arrays and obtaining a judgment result;
getting a fingerprint image data according to the judgment result and the touch information; and
unlocking the screen when the fingerprint image data is consistent with a preset fingerprint data.
	Claim 10 is allowed for similar reasons as claim 1.  
Claims 2-9 and 11-18 are allowed for being dependent upon aforementioned independent claim 1 and 10, respectively.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624